In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), entered January 2, 1989, which denied her motion to strike the defendant’s affirmative defense and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Having applied for and accepted workers’ compensation benefits, the plaintiff forfeited any right she might have had to bring an action grounded in common-law tort against her employer and therefore the Supreme Court properly dismissed *646her complaint (see, Mera v Adelphi Mfg. Co., 160 AD2d 781; Daniels v Zelco, Inc., 159 AD2d 538; French v Shaft, 154 AD2d 336; see also, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152; Levensen v Berkey Professional Processing, 122 AD2d 867). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.